U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File No. 0-50863 INOLIFE TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) NEW YORK 30-0299889 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8, RALEIGH, NC 27615 (Address of principal executive offices) Issuer's Telephone Number, including Area Code: (919) 676-5334 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Small reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Issuer's classes of common stock, as of the latest practicable date: August 15, 2011 Common Voting Stock: 1,167,602,087. TABLE OF CONTENTS Page PART I – FINANCIAL STATEMENTS Item 1. Financial Statements. 3 Item 2. Management's Discussion and Analysis of Financial Condition andResults of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 4. Controls and Procedures. 11 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 13 Item 3. Defaults Upon Senior Securities. 13 Item 4. (Removed and Reserved) 13 Item 5. Other Information. 13 Item 6. Exhibits. 14 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INOLIFE TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, March 31, 2011 Assets Current Assets: Cash and Cash Equivalents $ $ Prepaid Expenses Total Assets $ $ Liabilities and Shareholders' Earnings Current Liabilities: Accounts Payable $ $ Current Portion of Convertible Notes Payable Accrued Management Fees - Accrued Interest Payroll Tax Liabilities Total Current Liabilities Convertible Notes Payable, Less Current Portion Total Liabilities Shareholders’ Earnings Common Stock, par value $0.0001 per share, 5,000,000,000 shares authorized, 840,919,432 shares issued (260,709,328 shares as of March31, 2011) Preferred Stock, par value $0.01 per share, 10,000,000 million shares authorized, 60 shares issued 1 1 Shares held in Escrow ) ) Additional Paid In Capital Retained Deficit ) ) Total Shareholders' Earnings Total Liabilities and Shareholders' Earnings $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 INOLIFE TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED JUNE 30, 2, AND PERIOD FROM DATE OF INCEPTION (JUNE 17, 2009) TO JUNE 30, 2011 (UNAUDITED) (Unaudited) Three Months Ended June 30, (Unaudited) Period From Date of Inception (June 17, 2009) through June 30, Revenues $
